            Case 1:19-cv-01296-PKC Document 13 Filed 02/26/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN THE MATTER OF THE ARBITRATION
BETWEEN

JOLEN, INC.                                             Case No. 1:19-cv-01296-PKC

                                  Petitioner,           Certificate of Service

        and

KUNDAN RICE MILLS, LTD. AND
KUNDAN CARE PRODUCTS, LTD.

                                  Respondents.


                   I hereby certify that on February 26, 2019, pursuant to this Court's Order (ECF

No. 12), I served the following documents: Petition to Confirm the Partial Final Award (ECF

No.1), Civil Action Cover Sheet (ECF No.2), Corporate Disclosure Statement of Jolen, Inc.

(ECF No.3); Declaration of Jeremy E. Deutsch and Exhibits 1-5 thereto (ECF No.4 and 4-

1- 4-5); Initial Pretrial Order (ECF No.7), and; Order (ECF No. 12). I further served a

copy ofthe Court's Initial Pre-Trial Conference Order (ECF No.7) by separate email on

February 26,2019. The aforementioned documents were all served on the following as ordered:

                      (a)     Kundan Rice Mills, Ltd. and Kundan Care Products, Ltd. (the
"Kundan Repondents") by emailing said documents to Lennon Murphy & Phillips LLP (the
"Lennon Firm"), counsel of record to the Kundan Respondents in ICC Arbitration Case No.
21848 (the "Arbitration") at klennon@lmplaw.net and plennon@lmplaw.net; and

                      (b)   The Kundan Respondents by emailing a copy of said documents to
Mr. Prithu Garg, who appeared with the Lennon Firm in the Arbitration and who is counsel of
record for the Kundan Respondents in related proceedings in India at prithu@gnslegal.in.

                   I certify under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

                   Executed on February 26, 2019.


                                                                Jeremy E. Deutsch
docs-100095876.1
